         Case 2:21-cv-00950-CCW Document 30 Filed 07/20/21 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 MARKEL INSURANCE COMPANY,

                            Plaintiff,

        v.                                                              CIVIL ACTION
                                                                         NO. 20-2279
 HOLY FAMILY INSTITUTE,

                            Defendant.

                                  MEMORANDUM OPINION

Schmehl, J.    /s/ JLS                                                        July 20, 2021

       Plaintiff Markel Insurance Company brings this Declaratory Judgment action against its

insured, Defendant Holy Family Institute. Markel pleads that it does not owe a duty to defend or

indemnify Holy Family for six state court lawsuits in three counts: (1) the underlying claims

occurred prior to coverage; (2) it need not defend nor indemnify claims for punitive damages;

and (3) it need not defend nor indemnify claims for expected or intended damages. Before the

Court is Holy Family’s Motion to Transfer and Motion to Dismiss, plaintiff’s oppositions, Holy

Family’s replies, and plaintiff’s surreplies. For the reasons set out below, Holy Family’s Motion

to Transfer is granted and the case is transferred to the United States District Court for the

Western District of Pennsylvania.

I.     FACTUAL BACKGROUND

       Markel’s Complaint arises from six state court lawsuits (the “Underlying Actions”)

against Holy Family for alleged incidents sexual assault and molestation. Markel seeks a

judgment that it does not need to defend nor indemnify Holy Family in the Underlying Actions.

       1. The Underlying Actions
          Case 2:21-cv-00950-CCW Document 30 Filed 07/20/21 Page 2 of 7




        The Underlying Actions seek damages from Holy Family for alleged incidents of sexual

assault and molestation that took place in the 1950s, 1960s, 1970s and/or 1980s. The alleged

abuse mainly occurred on the premises of Holy Family Institute in Pittsburgh, Pennsylvania, and

was caused by a Catholic Priest, Father Joseph C. Girdis, and others. (ECF #25 at ¶ 2-4; #6-2 at

2-3; #12-1 at 2.) The Underlying plaintiffs allege that they suffered various physical, mental, and

emotional injuries at the time of the abuse and they still bear these injuries to present day. Id. The

Underlying Actions include counts against Holy Family based on negligence, fraud, intentional

infliction of emotional distress, civil conspiracy, and more. (ECF #6-2 at 3.) Three of the

Underlying Actions are in the Court of Common Pleas of Allegheny County, Pennsylvania, and

three are in the Court of Common Pleas of Philadelphia County, Pennsylvania. 1

        2. Insurance Policies

        Markel issued three consecutive Commercial General Liability Insurance Policies to Holy

Family: (1) policy number 8502SS380005-0 (October 1, 2012 to October 1, 2013); (2) policy

number 8502SS380005-1 (October 1, 2013 to October 1, 2014); and (3) policy number

8502SS380005-2 (October 1, 2014 to October 1, 2015) (the “GL Policies”). (ECF #25 at Ex D,

Ex. E, Ex. F; ECF #2-1 at 4.) The GL Policies contain an Abuse or Molestation Coverage Policy

Endorsement which states that Markel will provide a defense for claims of “damages that result

in ‘bodily injury’ . . . or any other injury because of abuse, molestation or exploitation arising

from [Holy Family’s] negligent employment, training, investigation, reporting . . . or failure to so


1
 Smith v. Roman Catholic Diocese of Pittsburgh, Docket No. GD-19-011675; Doe v. Roman Catholic Diocese,
Docket No. GD-20-004988; Cienfuegos v. Roman Catholic Diocese of Pittsburgh, Docket No. GD-20-004989;
Christopher Dawson v. Holy Family Institute, Roman Catholic Diocese of Pittsburgh and Roman Catholic
Archdiocese of Philadelphia, July Term 2020, Docket No. 01641; Donald Gallagher vs. Saint Paul Seminary, Holy
Family Academy f/k/a Saint Paul’s Roman Catholic Orphan Asylum, Franciscan Friars, Third Order Regular,
Roman Catholic Diocese of Pittsburgh, and Roman Catholic Archdiocese of Philadelphia, July Term 2020, Docket
No. 01696; and John Doe 19 v. The Villa f/k/a St. Mary’s Villa for Children and Families, et al., August Term 2020,
Docket No. 01150.



                                                        2
         Case 2:21-cv-00950-CCW Document 30 Filed 07/20/21 Page 3 of 7




report,” inter alia. (ECF #25 at Ex. D at MIC-0265, Ex. E at MIC-0593, Ex. F at MIC-0914;

ECF #12-1 at 5.)

        The coverage only applies to “bodily injury” if “(1) [t]he ‘bodily injury’ . . . is caused by

an ‘occurrence’ that takes place in the ‘coverage territory’; (2) [t]he ‘bodily injury’ . . . occurs

during the policy period . . . .” (ECF #25 at Ex. D at MIC-0235, Ex. E at MIC-0562, Ex. F at

MIC-0879; ECF #12-1 at 5-6.) “Bodily injury” is defined in the policies to include “[b]odily

injury, sickness or disease sustained by a person, and also includes mental anguish or emotional

distress . . . .” (ECF #25 at Ex. D at MIC-0277, Ex. E at MIC-0605, Ex. F at MIC-0927; ECF

#12-1 at 5-6.) The Abuse or Molestation Endorsement excludes “[a]ny obligation to pay fines,

penalties, punitive damages, exemplary damages or aggravated damages . . . .” (ECF #25 at Ex.

D at MIC-0265, Ex. E at MIC-0593, Ex. F at MIC-0914; ECF #12-1 at 6.) Further, the GL

Policies also exclude “[e]xpected or [i]ntended [i]njury,” meaning “‘bodily injury’ . . . expected

or intended from the standpoint of the insured.” (ECF #25 at Ex. D at MIC-0235, Ex. E at MIC-

0563, Ex. F at MIC-0880; ECF #12-1 at 6.)

        Markel also issued three Commercial Umbrella Liability Insurance Policies to Holy

Family: (1) policy number 4602SS380006-0 (October 1, 2012 to October 1, 2013); (2) policy

number 4602SS380006-1 (October 1, 2013 to October 1, 2014); and (3) policy number

4602SS380006-2 (October 1, 2014 to October 1, 2015) (the “Umbrella Policies”). (ECF #25 at

Ex. G, Ex. H, Ex. I; ECF No. 6-2 at 3-4; ECF #12-1 at 6.) The Umbrella Policies provide defense

coverage “to the extent that coverage is provided by” the GL Policies. (ECF #25 at Ex. G at

MIC-1125, Ex. H at MIC-1169, Ex. I at MIC-1128; ECF #12-1 at 7; ECF #6-2 at 4.) The

Umbrella Policies exclude punitive damages. (ECF #25 at Ex. G at MIC-1109, Ex. H at MIC-

1153, Ex. H at MIC-1157, Ex. I at MIC-1205; ECF #12-1 at 7.)




                                                   3
            Case 2:21-cv-00950-CCW Document 30 Filed 07/20/21 Page 4 of 7




        3. Markel’s Declaratory Judgment Action and the Pending Motions

        Markel argues in this Declaratory Judgment that it has no duty to defend nor indemnify

for the Underlying Actions because (1) coverage is not triggered since each of the Actions allege

bodily injuries that first manifested prior to Markel’s policy periods; (2) Markel’s policies

exclude coverage for punitive damages; and (3) Markel’s policies exclude coverage for expected

damages or intended torts. (ECF #25, at ¶ 57-63, 65-67, 69-75.)

        In their Motion to Transfer, Holy Family argues that the case should be transferred to the

Western District of Pennsylvania because the alleged abuse occurred at Holy Family Institute

which is located in that District, three of the six state lawsuits are there, the Western District has

a heightened interest in this case, and the factual information and witnesses reside in the Western

District.

        In their Motion to Dismiss, Holy Family argues that Markel’s Declaratory Judgement

Action does not state a claim upon which relief may be granted for two general reasons. First, at

least one claim potentially falls within the coverage period, therefore, Markel must defend the

entirety of the actions. Second, Markel’s claim that they need not indemnify Holy Family for

punitive or intended torts is not ripe for adjudication.

II.     HOLY FAMILY’S MOTION TO TRANSFER IS GRANTED.

        “For the convenience of parties and witnesses, in the interest of justice, a district court

may transfer any civil action to any other district or division where it might have been brought . .

. .” 28 U.S.C. § 1404(a). District courts retain wide discretion in deciding motions to transfer

venue, and such motions are evaluated on a case-by-case basis. Kuczyinski v. GEICO Advantage

Ins. Co., 2016 WL 374732, at *1 (E.D. Pa. Feb. 1, 2016) (citing Solomon v. Cont’l Am. Life Ins.

Co., 472 F.2d 1043, 1045 (3d Cir. 1973).




                                                   4
         Case 2:21-cv-00950-CCW Document 30 Filed 07/20/21 Page 5 of 7




        The inquiry under section 1404(a) is twofold. First, whether the “original and requested

venue are proper.” Jumara v. State Farm Ins. Co., 55 F.3d 873, 878 (3d Cir. 1995). Second, if

venue is proper, whether “the litigation would more conveniently proceed and the interests of

justice be better served by transfer to a different forum.” Id. at 879. The party seeking transfer

bears the burden of proving that transfer is appropriate. Reassure Am. Life Ins. Co. v. Midwest

Resources, Ltd., 721 F.Supp.2d 346, 351 (E.D. Pa. 2010).

        Here, in the Eastern District of Pennsylvania, venue is proper because the insurance

broker who facilitated the procurement of the insurance policies resides within this District, and

three of the six Underlying Actions are in Pennsylvania state courts within this District.

Likewise, venue is proper in the Western District of Pennsylvania because Holy Family resides

there, the alleged abuse occurred there, and three of the six Underlying Actions are in

Pennsylvania state courts within the Western District. 28 U.S.C. § 1391(b)(2).

        A multi-factor balancing test is used to decide whether transfer is more convenient for the

parties, and whether transfer is in the better interest of justice. Jumara, 55 F.3d at 879. The

factors are divided into two categories, private and public.

        The six private factors are: (1) the plaintiff’s choice of forum; (2) the defendant’s choice

of forum; (3) where the claim arose; (4) the convenience of the parties given their relative

physical and financial condition; (5) the convenience of the witnesses to the extent they may be

unavailable for trial in a given forum; and (6) the location of books and records to the extent they

could not be produced in the alternative forum. Id.

        The six public factors are: (1) the enforceability of the judgment; (2) practical

considerations of trial logistics; (3) the relative court congestion of the two fora; (4) the local




                                                   5
         Case 2:21-cv-00950-CCW Document 30 Filed 07/20/21 Page 6 of 7




interests of each forum in deciding local controversies; (5) the public policies of the fora; and (6)

the judges’ relative familiarity with the applicable law. Id. at 879-80.

        The Jumara factors that weigh most heavily on this motion to transfer and best serve the

interests of justice are that the Underlying Actions arose out of conduct that predominantly took

place in the Western District, and the Western District has a heightened interest in the case given

the merits and consequences of the Underlying allegations.

        When the original complaint was filed, only three Underlying Actions existed, which are

all in state court within the Western District of Pennsylvania. Since then, three more lawsuits

have been filed, which are all within the Eastern District of Pennsylvania. Thus, at the time this

case was filed only one jurisdictional tie was with the Eastern District of Pennsylvania, which is

that the insurance at issue was purportedly brokered here. Whereas other jurisdictional ties were

that the defendant resided in the Western District, the alleged abuse predominantly occurred in

the Western District, and the three state court lawsuits were within the Western District. Now,

three of the six state court lawsuits are within the Eastern District. But plaintiff is not due

substantial deference for their chosen forum because the original jurisdictional tie to the Eastern

District was only that the insurance was brokered here while both parties do not reside within

this District, and nearly all factual ties were, and still are, with the Western District of

Pennsylvania.

        Holy Family Institute, the church in which the Underlying Plaintiffs allege that they were

predominantly abused at is in the Western District. The Underlying Plaintiffs allege that they

were sexually, physically, and emotionally abused in several ways, on several occasions, and the

harm that they endured has impacted their lives ever since. Given these allegations, it is without

a doubt that the Western District of Pennsylvania has a very strong interest in the merits of the




                                                   6
         Case 2:21-cv-00950-CCW Document 30 Filed 07/20/21 Page 7 of 7




Underlying Actions, and this case as well. Due to all of the jurisdictional ties with the Western

District and the impact the underlying conduct had and still has to the Western District, I find

that the interests of justice are best served if the case is transferred to the Western District of

Pennsylvania.

III.    CONCLUSION

        For the reasons set forth above, Defendant’s Motion to Transfer is granted and the case is

transferred to the United States District Court for the Western District of Pennsylvania. The

Motion to Dismiss is preserved for adjudication in the Western District.




                                                   7
